    Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 1 of 15



                      UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF CALIFORNIA

                              OAKLAND DIVISION




EPIC GAMES, INC.,                    )   Case No. 4:20-cv-05640-YGR-TSH
                                     )
       Plaintiff, Counter-defendant, )   REBUTTAL WRITTEN DIRECT
                                     )   TESTIMONY OF DR. NANCY A.
              v.                     )   MATHIOWETZ
                                     )
APPLE INC.,                          )   The Honorable Yvonne Gonzalez Rogers
                                     )
        Defendant, Counterclaimant. )    Trial: May 3, 2021
                                     )
                                         Ex. Expert 14




REBUTTAL WRITTEN DIRECT                              CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ


           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
           Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 2 of 15




 I.   INTRODUCTION

      1.      My name is Nancy A. Mathiowetz and I am Professor Emerita, Department of
              Sociology at the University of Wisconsin-Milwaukee. I have a Ph.D. in
              Sociology and an M.S. in Biostatistics from the University of Michigan, where
              the focus of my research was on survey methodology. For the last 40 years, in a
              career that spans academic, commercial and federal statistical agency service, my
              research has focused on various aspects of survey methodology, including, but not
              limited to, measurement error associated with question wording and questionnaire
              design, the effects of mode and methods of data collection, and the means to
              assess and reduce sources of error in the survey process.

      2.      I submitted a rebuttal report on March 15, 2021 and an errata on April 9, 2021 in
              which I reviewed and commented on the expert report of Dominique Hanssens
              (dated February 16, 2021) with respect to my areas of expertise, survey
              methodology and statistics.

      3.      This is my direct testimony as if I were in Court providing testimony in person,
              and this testimony is given under penalty of perjury.

II.   SUMMARY OF OPINIONS

      4.      Dr. Hanssens’ surveys failed to align with his goals for the research and cannot be
              used for Apple’s economists’ stated market definition exercise, which purports to
              assess consumers’ ability and willingness to substitute if the terms at which the
              products or services at issue are offered worsen. See pp. 3-4.

      5.      Even if Dr. Hanssens’ surveys had attempted to address his research questions
              and to inform Apple’s market definition analysis, the surveys suffer from multiple
              serious flaws that render the results unreliable, including with respect to
              questionnaire design, pretesting and operationalization of his target populations
              and sample. See pp. 4-5.

      6.      Dr. Hanssens’ survey questions are riddled with ambiguous words and vague
              concepts, including questions about devices that respondents have “regularly”
              used, have had “available to regularly use” and “could have regularly used” in the
              last 12 months. This problem is exacerbated by Dr. Hanssens’ inclusion of
              individuals ages 13-17. See pp. 5-6.

      7.      I cannot express strongly enough the extent to which I disagree with
              Dr. Hanssens’ assertion that the ambiguities in his survey instruments provide
              respondents “flexibility” in interpretation and that this is advantageous. The use
              of ambiguous terminology flies in the face of conventional wisdom and


      REBUTTAL WRITTEN DIRECT                                 CASE NO. 4:20-CV-05640-YGR-TSH
      TESTIMONY OF DR. NANCY A.
      MATHIOWETZ
     Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 3 of 15




        recommendations with respect to question wording, and results in survey
        questions that are subject to an increase in random error, rendering the data
        unreliable. Further, overly broad terms likely biased Dr. Hanssens’ results to
        overestimate access to other electronic devices. See pp. 5-6.

8.      Dr. Hanssens’ use of a 12-month reference period for questions concerning device
        use, access, and availability serves to increase the number of respondents who
        report having used or having access to these devices. These questions provide no
        information concerning a respondents’ current use of or access to devices. See p.
        7.

9.      Dr. Hanssens’ pretests failed to adequately assess respondent understanding.
        Dr. Hanssens violated survey pretesting best practices by using a strict script that
        posed yes/no questions about whether respondents thought the terms were clear
        and did not allow for the interviewers to ask follow-up questions off script.
        Moreover, Dr. Hanssens ignored confusion among his pretest participants that
        was revealed even from these inadequate pretest questions and did not revise his
        survey instruments to address their confusion. See pp. 7-9.

10.     In light of the inadequate pretest conducted by Dr. Hanssens, I directed and
        oversaw 15 qualitative interviews to evaluate respondent understanding of
        Dr. Hanssens’ surveys. These in-depth interviews followed pretesting best
        practices and used a set of open question probes. The interviews confirmed a
        high level of variability in the way respondents interpreted several of the terms
        and concepts in Dr. Hanssens’ questionnaires. See pp. 9-11.

11.     The same use of the ambiguous phrases “regularly use” and “available to use” in
        his screener questions combined with an irrelevant 12-month reference period
        may have resulted in Dr. Hanssens including respondents in his samples that were
        not in his target populations. Because of this, his estimates may be inapplicable to
        those target populations. See pp. 11-12.

12.    These flaws in Dr. Hanssens’ surveys are evident in his results, which in some
       instances are patently inconsistent with independent data sources, including
                            For example, 46% of Dr. Hanssens’ iOS Fortnite Survey
       respondents self-reported using or having access to Microsoft Windows
       smartphones. However, it is well known from publicly available information and
                           that hardly anyone uses these Microsoft smartphone devices
       and that Microsoft stopped making them years ago. Dr. Hanssens’ Microsoft
       results indicate that respondents did not understand his questions and/or were not
       paying attention. The robustness check that Dr. Hanssens ran in response to my
       rebuttal report to remove all Microsoft Windows smartphone respondents—a
       large portion of his already small sample—does not solve this problem. See pp.
       12-13.
                                             2
REBUTTAL WRITTEN DIRECT                                  CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
         Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 4 of 15




       13.   In light of the fatal design flaws in Dr. Hanssens’ questionnaires coupled with his
             failure to properly operationalize his target population and pretest the surveys, it
             is my opinion that the resulting data is neither reliable nor valid.

III.   HANSSENS’ SURVEYS FAIL TO ALIGN WITH HIS SURVEY GOALS AND
       WITH APPLE’S ECONOMIST’S OPINION

       14.   Dr. Hanssens fielded two survey instruments: the iOS App Survey and the iOS
             Fortnite Survey. His stated research goals were to assess whether iOS App Store
             Users and iOS Fortnite players use or have access to Other Electronic Devices,
             and which Other Electronic devices iOS Fortnite Players use to play digital
             games.

       15.   Apple’s economic expert, Francine Lafontaine, opines on the relevant antitrust
             market by performing a market definition exercise which considered the
             following question: “if the terms at which the products or services at issue are
             offered worsen (e.g., if their price increases or their quality decreases), what are
             the products to which customers are willing and able to substitute?” (Lafontaine
             Opening Report, ¶ 28; Written Direct Testimony of Francine Lafontaine, Ph.D.
             (“Lafontaine Written Direct”), ¶ 20.)

       16.   Dr. Hanssens’ survey instruments do not align with either his own research goals
             or with Professor Lafontaine’s characterization of the appropriate market
             definition exercise.

       17.   In defining his survey goals, Dr. Hanssens used the terms “use” and “have access
             to” with respect to other electronic devices. Importantly, both of these terms
             communicate current use or access by using the present tense.

       18.   Likewise, implied in Professor Lafontaine’s market definition exercise is that
             consumers have the current ability and willingness to switch devices in the event
             that the terms at which the products or services at issue are offered worsen. No
             one can make a substitution with a device that they no longer use or can access.

       19.   Despite this, all of Dr. Hanssens’ survey questions are directed to use or access
             over the past 12 months, which includes but is not limited to current devices.
             Nowhere in Dr. Hanssens’ surveys does he instruct respondents to only include
             devices that they currently use or have access to. As a result, Dr. Hanssens’
             surveys fail to achieve his own stated survey goals as well as fail to support
             Professor Lafontaine’s market definition exercise, all of which focus on the
             present.




                                                   3
       REBUTTAL WRITTEN DIRECT                                 CASE NO. 4:20-CV-05640-YGR-TSH
       TESTIMONY OF DR. NANCY A.
       MATHIOWETZ
        Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 5 of 15




      20.   Moreover, Dr. Hanssens’ surveys fail to support Professor Lafontaine’s market
            definition exercise for other reasons. In particular:

               •   Dr. Hanssens’ surveys do not address ability to switch devices because
                   they fail to provide context about the specific use for which devices may
                   be available—i.e., for an emergency call versus an extended gaming
                   session. Likewise, Dr. Hanssens’ surveys do not assess, but rather
                   “implicitly assume[],” whether a device is available to use to play games.
                   (Written Direct Testimony of Dominique Hanssens, Ph.D. (“Hanssens
                   Written Direct”), ¶ 15.)

               •   Dr. Hanssens’ surveys do not assess whether consumers are willing to
                   switch to these other devices, nor do they assess whether and under what
                   circumstances respondents would switch to another device.

      21.   Thus, Dr. Hanssens’ surveys cannot be used to assess respondents’ ability or
            willingness to make a substitution if the terms at which the products or services at
            issue are offered worsen, which is what Apple’s expert says is the crux of her
            market definition exercise.

      22.   Despite this, Professor Lafontaine misuses Dr. Hanssens’ survey results in her
            relevant market analysis by implying that respondents have current use and access
            to non-iOS devices. She writes: “According to a survey Professor Hanssens
            conducted in this matter, 81 percent of iOS users (and 94 percent of iOS Fortnite
            users) regularly access non-iOS devices . . .” (Lafontaine Opening Report, ¶ 55;
            see also Lafontaine Written Direct, ¶ 54.). But Dr. Hanssens actually reported
            that “81 percent of iOS App Store Users [and 94 percent of iOS Fortnite Players]
            had regularly used at least one type of Other Electronic Devices not manufactured
            by Apple in the last 12 months.” (Hanssens Written Direct, ¶¶ 16-17 (emphases
            added).)

IV.   EVEN IF DR. HANSSENS ADDRESSED THE CORRECT RESEARCH
      QUESTION, HIS SURVEYS SUFFER FROM SEVERAL SERIOUS FLAWS
      THAT RENDER HIS DATA UNRELIABLE

      23.   Since Dr. Hanssens failed to address the research questions he was tasked to
            answer through his surveys and that could be used to inform Apple’s market
            definition analysis, how well he designed and implemented his surveys is of
            secondary concern.

      24.   Nonetheless, Dr. Hanssens’ surveys suffer from several serious flaws that render
            his data unreliable, including (1) flaws in the design of his survey instruments,
            (2) flaws in the pretesting of his surveys, and (3) flaws in the operationalization of
            his target populations and samples.
                                                  4
      REBUTTAL WRITTEN DIRECT                                 CASE NO. 4:20-CV-05640-YGR-TSH
      TESTIMONY OF DR. NANCY A.
      MATHIOWETZ
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 6 of 15




           A.       Dr. Hanssens’ Survey Questionnaires Suffer from Multiple Design
                    Flaws

25.        The reliability and validity of any survey are dependent upon the quality of the
           survey instrument, that is, the wording used in the questions and the structure of
           the overall instrument.

26.        A fundamental tenet of scientific measurement is that the measurement device is
           standardized over different objects being measured. In particular, survey
           questions should be clear and should mean the same thing to all respondents, and
           the same thing to respondents as to the researcher.

27.        Words can be ambiguous by having more than one meaning or vague by having
           an imprecise range of interpretation. Using ambiguous and vague words in
           survey questions allows respondents to interpret the meaning of the questions
           however they like; as such, they may answer the questions incorrectly or in a
           manner unintended by the researcher. This can introduce variability and random
           error into survey results, rendering them unreliable.

                    i.     Dr. Hanssens’ Use of the Term “Regularly” Is Vague and
                           Ambiguous

28.        Throughout both of his surveys, Dr. Hanssens’ questions use the undefined term
           “regularly.”

29.        “Regularly” is a vague and ambiguous term that can be interpreted differently by
           different respondents or even by the same respondent when considering various
           devices. The interpretation may vary based on whether a device is personal, a
           shared resource among family members, or a device related to one’s employment,
           which Dr. Hanssens not only failed to take into account but now asserts is
           somehow acceptable.

30.        This concern was borne out by Dr. Hanssens’ pretests, as discussed below. In
           fact, one respondent thought “regular use” was “vague and could mean different
           things for different devices.” 1 Further, the qualitative interviews conducted under
           my supervision confirmed variability in respondent interpretation of the term
           “regular use” depending on the device and the context. 2

31.        Dr. Hanssens insists that this variability was not only acceptable but advantageous
           because he intended for “regular use” to be “flexib[le]” and mean different things

      1
          DX4866.
      2
          PX2892.77-.79.
                                                5
REBUTTAL WRITTEN DIRECT                                     CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 7 of 15




      to different people. (See Hanssens Written Direct, ¶ 13.) I strongly disagree. The
      use of ambiguous terminology violates conventional wisdom and
      recommendations with respect to question wording because we do not know how
      respondents interpreted the terms. As a result, questions which incorporate
      ambiguous terminology are subject to an increase in random error rendering the
      data unreliable.

             ii.     Dr. Hanssens’ Survey Questions Rely on the Vague Concept of
                     Availability

32.   Both of Dr. Hanssens’ surveys employ undefined vague concepts, including
      “available to use” and “could have used.”

33.   In particular, Dr. Hanssens asked respondents about devices available to them for
      regular use, and provided the following so-called “simple” example: “the
      smartphone of a member of your household or of a friend that you could have
      regularly used but that you did not regularly use in the last 12 months.” (See
      Hanssens Written Direct, ¶ 14 and Exhibit 4 (emphasis added).)

34.   The questionnaires provide no guidance to respondents in deciding what is
      “available” and “could” be used. If the respondent never used these other
      devices, he/she would have no basis to decide that a device was “available” and
      “could” have been used regularly. Dr. Hanssens also provided no context to
      frame for what purpose the device might be available—i.e., an emergency call
      versus an extended gaming period.

35.   Without such context, there is no way to know how respondents interpreted these
      concepts. And even if all respondents came to the same interpretation, there is no
      way to know what metric they used to answer these questions.

36.   Once again, confusion and variability around these concepts are evident among
      Dr. Hanssens’ pretest respondents and my qualitative interview participants, as
      discussed below.

37.   This problem is exacerbated by Dr. Hanssens’ inclusion of individuals ages 13-
      17. In the iOS Fortnite survey, over 30% of respondents were ages 13-17.

38.   This vague, overly broad concept of a device that was “available” and that the
      respondent “could” have regularly used, including those “of a friend,” leads to
      data that are impossible to interpret, and likely biased Dr. Hanssens’ results to
      overestimate access to other devices.




                                            6
REBUTTAL WRITTEN DIRECT                                 CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 8 of 15

             HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


             iii.    Dr. Hanssens’ Use of a 12-Month Reference Period Inflates
                     Measurement of Available Devices

39.   Both of Dr. Hanssens’ surveys use a 12-month reference period, which raises two
      concerns. First, for mundane behaviors, such as general use of or access to
      electronic devices, long reference periods lead to an increase in response error due
      to recall issues. Second, and more importantly, it tells us nothing about
      respondents’ current use of or access to devices. It is irrelevant that a respondent
      used a device 10 months ago if he/she no longer has access to that device.

40.   Dr. Hanssens’ proposed justifications for using a 12-month reference period—
      seasonality and idiosyncratic circumstances—are baseless. He provides no
      explanation for the need to ask respondents about a full year of device usage in
      order to solve for these issues.

41.   Dr. Hanssens’ use of a 12-month reference period serves only to increase the
      number of respondents who report having used or had access to other devices and
      therefore inflates Dr. Hanssens’ estimates.

      B.     Dr. Hanssens’ Surveys Suffer from Inadequate Pretesting

42.   Pretesting refers to the activities undertaken in the development and testing of
      survey instruments. These activities are usually designed to gain understanding
      about how the population of interest thinks about a topic, the language used
      concerning a topic, and to determine if the survey questions clearly and
      unambiguously communicate the intent to the members of the target population.
      Among the goals of pretesting is understanding potential respondents
      comprehension of the survey questions as written.

43.   In violation of survey pretesting best practices, Dr. Hanssens’ pretests were not
      designed to probe respondent understanding of his questions. And even when
      respondents to his pretests expressed confusion or lack of clarity regarding his
      questions, Dr. Hanssens did not probe further or revise his survey instruments.
      Because of this, I oversaw 15 qualitative interviews to assess respondent
      understanding of Dr. Hanssens’ questions, which revealed wide variation in
      understanding and interpretation.

             i.      Dr. Hanssens Failed to Adequately Pretest His Survey
                     Instruments and Ignored Evidence of Confusion Among His
                     Pretest Participants.

44.   In contrast to Dr. Hanssens’ assertion that he conducted “rigorous pretests,”
      (Hanssens Written Direct, ¶ 6), I find that his pretests were inadequate for the
      following reasons: (1) he failed to conduct any qualitative research to understand
                                           7
REBUTTAL WRITTEN DIRECT                                CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 9 of 15




           how individuals think about and discuss the topics in his surveys; (2) the pretest
           “interviews” that he did conduct were scripted in advance, consisted primarily of
           yes/no questions, and did not probe respondent understanding beyond the script
           even where respondents expressed confusion; and (3) he completely ignored
           issues raised in the pretests by failing to revise his survey instruments.

45.        Before developing a survey instrument, researchers often undertake some form of
           qualitative research to gather information about the topic. By conducting
           qualitative interviews, Dr. Hanssens could have gained an understanding of the
           language respondents use to describe their devices (e.g., by manufacturer, model,
           or operating system). Similarly, qualitative research may have revealed how
           respondents organized their memory around device use and the language used to
           describe this usage.

46.        Dr. Hanssens failed to conduct any qualitative research to understand
           respondents’ comprehension of the constructs of interest or the language they use
           with respect to use of iOS systems, downloading of apps, in-app purchases, and
           gaming across various devices. He instead improperly relied on his own assumed
           understanding of the way respondents think about and discuss these topics.

47.        The pretesting that Dr. Hanssens did do—administering each of his surveys to six
           participants and asking a short series of scripted “de-briefing” questions—was
           entirely inadequate.

48.        Debriefing questions are most effective when they are open-ended and probe
           respondents’ understanding. For example, debriefing questions targeted at
           understanding the word “regularly” might ask the respondent to describe what the
           term “regularly” meant to him/her and how the respondent determined if a device
           qualified as used “regularly” or not.

49.        In contrast, most of Dr. Hanssens’ pretest questions were yes/no questions, 3
           which are ineffective at fully capturing respondents’ understanding of the survey
           questions—the primary goal of pretesting. A respondent can simply indicate no
           problem, which provides no information about how he or she interpreted a
           particular word or question, as most of Dr. Hanssens’ pretest respondents did. 4

50.        Further, Dr. Hanssens’ pretest questions repeatedly asked respondents whether
           they thought certain things were “clear”—i.e., “Was the definition of ‘operating



      3
          DX4865; DX4867.
      4
          DX4866; DX4868.
                                                8
REBUTTAL WRITTEN DIRECT                                     CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 10 of 15




           system’ clear?” 5 Generally, these types of questions are to be avoided in pretests
           because respondents do not want to appear unintelligent and therefore often
           overstate their understanding, especially when speaking face to face with the
           interviewer, as was the case here. Simply asking “why” or “why not,” as Dr.
           Hanssens does in some of his pretest questions, does not solve this problem
           because “why” questions often put respondents on the defensive.

51.        Concerningly, Dr. Hanssens’ pretest interviewers were unable to go “off script” to
           ask respondents any follow-up questions, even if they answered a question in only
           one word or if they expressed that a question or term was unclear.

52.        Despite his claims to the contrary, Dr. Hanssens’ pretests indicated that
           respondents did have difficulty with the terms “regular,” “available” and the 12-
           month reference period. Specifically, despite the poorly worded debriefing
           questions, a quarter of respondents indicated some issues with the language and
           concepts in the surveys. 6

53.        Dr. Hanssens did nothing to revise his questionnaire in response to signs of
           confusion and variability in interpretation.

54.        Dr. Hanssens asserts that the pretest results supported keeping his survey as
           drafted because the range of interpretations was consistent with the flexible
           definition of “regularly” that he intended. I strongly disagree with this assertion
           and cannot imagine a scenario in which the knowledge that respondents
           interpreted terms differently from each other would be desirable or even
           acceptable in survey research. Such variation results in data that are impossible
           to interpret because there is no way to know how respondents interpreted these
           concepts in considering their responses.

                  ii.     Qualitative Interviews Confirm High Level of Variability in
                          Respondents’ Understanding of Dr. Hanssens’ Survey
                          Questions

55.        Because of Dr. Hanssens’ inadequate pretests, I directed and oversaw 15
           qualitative interviews to evaluate respondent understanding of the questions in
           Dr. Hanssens’ surveys. I conclude that there was a high level of variance in
           respondents’ understanding of various aspects of Dr. Hanssens’ surveys,




      5
          DX4865; DX4867.
      6
          DX4866; DX4868.
                                                 9
REBUTTAL WRITTEN DIRECT                                      CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 11 of 15




           including the terms “regularly used in the last 12 months” and “available to use in
           the last 12 months,” particularly with respect to gaming. 7

56.        The interviews were conducted by a qualified interviewer and lasted
           approximately one hour each. Another experienced survey professional sat in on
           each interview to observe and take notes. Because the purpose of the interviews
           was to understand respondents’ interpretation of certain terms, I determined that
           the interviewer should know the purpose of the interviews so that she could probe
           respondents accordingly. A protocol was drafted that contained a series of probes
           to assist in conducting the interviews. Using the protocol as a guide, the
           interviewer engaged in a conversation with participants and asked follow-up
           questions as necessary.

57.        The interviews yielded many interpretations of “regularly use,” ranging from
           frequency of use, duration of use and specific time of use. When coupled with “in
           the last 12 months” as that phrase appears in Dr. Hanssens’ survey, there was
           even more variation in interpretation. While some thought this meant that you
           must have regularly used something all year, others thought this referred only to
           the past few months or the majority of the months. One participant said that in
           order to qualify as “regular use in the last 12 months,” “it has to happen in 4 of
           the 12 months, 30% of the time, that kind of comes out to once per season, once
           per quarter is regular to me, for any device.” In comparison, another participant
           said it meant “[e]very day for at least, maybe not every day, but then every other
           day continually for the past 12 months.”

58.        Respondents’ interpretation of “regularly use” also differed across devices. One
           said “[a gaming console] is not something that is necessary, so the definition of
           regular here is different than for other devices.” Interpretation also differed based
           on whether the respondent owned the device or not. For example, one respondent
           explained that regular use of another person’s device “would only be doing a
           small task for like 5 minutes a month or playing a game on it at least once a
           month.”

59.        In addition, participants’ interpretation of “available to use” varied in terms of
           physical location, comfort level and/or permission to use another person’s device
           and purpose of use. Some participants interpreted a device as being “available” if
           it was in their house. Others named devices in other places or owned by other
           people, even if they did not regularly use them or had to wait to use them. One
           participant said “available might mean that you have a phone in another place as
           in your office desk or in storage, or that when [my] brother was staying . . . his


      7
          A summary of the interviews is presented at PX-2892.77-.85.
                                                10
REBUTTAL WRITTEN DIRECT                                      CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 12 of 15




      phone would be regularly available to [me] because it just sat on the desk and I
      knew I could use it.”

60.   Another topic that was explored was availability of devices with respect to
      gaming. While participants played games on multiple devices, the interviews
      revealed that the playing of different games is often compartmentalized to
      different devices for a variety of reasons.

61.   For example, participants indicated that word and puzzle games often are played
      on smartphones and tablets that can be used in the car or in public places, whereas
      sporting and shooter games often are played on consoles because of the enhanced
      visual display and controllers. As one participant explained: “I see [smartphone
      and tablet] as very separate [from gaming consoles] because I don’t play strategy
      games on my PlayStation or my Xbox. Like my computer is where I’ll play
      World of Warcraft. I don’t play those on my PlayStation, my Switch or my Xbox
      or my phone or my tablet. I play that exclusively on my computer.”

62.   In sum, these qualitative interviews indicate that the terms “regularly use” and
      “available to use,” particularly when coupled with “over the last 12 months” mean
      different things to different people, for different devices, in different contexts and
      for different uses. Contrary to Dr. Hanssens’ views, this high level of variability
      is not a positive feature of his survey; it means that we simply do not know how
      respondents to Dr. Hanssens’ surveys interpreted his questions.

      C.     Dr. Hanssens Failed to Properly Operationalize His Target
             Populations

63.   The first requirement in developing a sample for a survey is to identify the target
      population of interest. These are the individuals for whom a researcher will draw
      statistical inferences based on the survey data and the survey design.

64.   Dr. Hanssens defined the population of interest for the iOS App Survey as iOS
      App Store Users and the population of interest for the iOS Fortnite Survey as iOS
      Fortnite Players. He then used a series of screener questions to operationalize his
      target populations.

65.   For the iOS App Survey, Dr. Hanssens operationalized the target population as
      those who have “regularly” used an iOS device in the past 12 months. For the
      iOS Fortnite Survey, Dr. Hanssens operationalized the target population as those
      who have downloaded apps or played Fortnite on an iOS device they have
      “regularly” used during the past 12 months.

66.   By using a 12-month reference period in his screener questions, Dr. Hanssens
      included individuals in his sample who may no longer own or use iOS devices.
                                           11
REBUTTAL WRITTEN DIRECT                                 CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 13 of 15
Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 14 of 15
  Case 4:20-cv-05640-YGR Document 509-12 Filed 04/28/21 Page 15 of 15




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct and that I executed this written rebuttal testimony on April 27, 2021, in
Oconomowoc, Wisconsin.


WORD COUNT: 4782




                                             Nancy A. Mathiowetz, Ph.D.




                                            14
REBUTTAL WRITTEN DIRECT                                  CASE NO. 4:20-CV-05640-YGR-TSH
TESTIMONY OF DR. NANCY A.
MATHIOWETZ
